Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 2, 3, 5 and 6 are objected to because of the following informalities: (1) “the downstream side” in lines 6-7 of claim 2 should be changed to -- a downstream side --; (2) “one or media” in line 4 of claim 3 should be changed to -- media --; (3) “suppression unit” in lines 8-9 of claim 5 should be changed to -- suppression units --; (4) “the feeding route” in line 20 of claim 6 should be changed to -- a feeding route --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,011,651 (Morita et al.) (hereinafter “Morita”).
Regarding claim 1, Figs. 1-7D show a medium feeding apparatus comprising: 
a feed roller (4) that feeds a plurality of media; 

a motor (37) that applies driving torque to the separation roller (5) in a second rotation direction that is opposite to the first rotation direction;
a torque limiter (column 7, line 17) that, when rotation torque applied to the separation roller (5) in the first rotation direction exceeds a preset upper torque limit, causes the separation roller (5) to rotate at idle in the first rotation direction, independently of the driving torque;
a plurality of detectors (11 and 14) that detect passage of the media, the detectors (11 and 14) being disposed downstream of a nip position between the feed roller (4) and the separation roller (5) in the feeding direction; and
a controller (Fig. 2) that controls the motor (37), wherein during a feeding operation in which a first medium and a second medium are fed in this order, the controller (Fig. 2) switches between a drive period in which the motor (37) is driven and a break period in which the motor (37) is not driven, based on detection results of the plurality of detectors (11 and 14), the break period containing a timing at which a rear edge of the first medium leaves the nip position.  Detectors 11 and 14 determine length, which is used to control motor 37.  See, e.g., steps S3011-S3012 and S3015 in Fig. 6B.
Regarding claim 2, as best understood, Figs. 1-7D show a first detector (11) that detects the passage of the media, the first detector (11) being disposed downstream of the nip position in the feeding direction;

a second detector (14) that detects the passage of the media, the second detector (14) being disposed downstream of the transport roller (6 or 13) in the feeding direction, wherein
the plurality of detectors (including 11 and 14) include the first detector (11) and the second detector (14), and
the controller (Fig. 2) sets the break period to a period containing a time interval between when the second detector (14) detects passage of a front edge of the first medium and when the first detector (11) detects passage of the rear edge of the first medium.
Regarding claim 10, Figs. 1-7D show an image reading apparatus comprising:
a reader (Fig. 1) that reads the media; and
the medium feeding apparatus according to claim 1 which feeds the media to the reader (Fig. 1).
Regarding claim 11, Figs. 1-7D disclose a medium feeding method using a medium feeding apparatus that includes 
a feed roller (4) that feeds a plurality of media, 
a separation roller (5) that nips the media together with the feed roller (4) to separate the media and that is rotated in a first rotation direction to feed the media to a downstream side in a feeding direction, 

a torque limiter (column 7, line 17) that, when rotation torque applied to the separation roller (5) in the first rotation direction exceeds a preset upper torque limit, causes the separation roller (5) to rotate at idle in the first rotation direction independently of the driving torque, and 
a plurality of detectors (including 11 and 14) that detect passage of the media and that are disposed downstream of a nip position between the feed roller (4) and the separation roller (5) in the feeding direction, the medium feeding method comprising:
switching between a drive period in which the motor (37) is driven and a break period in which the motor (37) is not driven, based on detection results of the plurality of detectors (including 11 and 14) during a feeding operation in which a first medium and a second medium are fed in this order,
the break period containing a timing at which a rear edge of the first medium leaves the nip position.  See, e.g., steps S3011-S3012 and S3015 in Fig. 6B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Morita as applied to claim 1 above, and further in view of U.S. Patent No. 8,302,956 (Matsushima et al.) (hereinafter “Matsushima”).  With regard to claim 3, Morita teaches that the feed roller (4) makes contact with a lowermost medium of the media mounted in a medium mount (1) where one or media to be fed are mounted and rotates to feed the lowermost medium.  This occurs, e.g., when there is only one sheet remaining in medium mount 1.  However, Morita does not show a plurality of suppression units, as claimed.
Matsushima shows that it is well-known in the art to provide a medium feeding apparatus (Fig. 3) with a plurality of suppression units (including 101 and 102) that suppress front edges of media from making contact with a separation roller (53)  by making contact with the front edges of the media other than at least the lowermost medium, the suppression units (including 101 and 102) being disposed upstream of a nip position, the suppression units (including 101 and 102) being spaced along a width of media in a direction intersecting a feeding direction.  Column 4, line 58 to column 5, line 7 explains that the suppression units utilize a deflection due to stiffness of sheets to thereby ensure that the sheets are separated one by one. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Morita apparatus with a plurality of suppression units for the purpose of ensuring that the sheets are separated one by one, as taught by Matsushima.  
Matsushima show that the suppression units (including 101 and 102) are arranged on both sides of the separation roller (53) along the width of the media in the direction intersecting the feeding direction.
Regarding claim 5, Figs. 1-3 of Matsushima show that the suppression units (including 101 and 102) are displaceable along a thickness of the media,
the medium feeding apparatus further comprises:
an operation unit (“CONTROL PORTION” and “DRIVE MOTOR” in Fig. 5A) to be operated by a user; and an operation converter (Fig. 3) that converts movement of the operation unit (“CONTROL PORTION” and “DRIVE MOTOR” in Fig. 5A) into displacement of the suppression unit (101 and/or 102).
Regarding claim 7, as best understood, Figs. 1-3 of Matsushima show that the operation unit (“CONTROL PORTION” and “DRIVE MOTOR” in Fig. 5A) is operably disposed on an exterior of a housing (Fig. 2).
Allowable Subject Matter
5.	Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 also needs to be amended to overcome the claim objection outlined above.





Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658